Citation Nr: 0523195	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for PTSD.

The veteran's original claim, dated July 2002, requested 
service connection for PTSD, hypertension, degenerative joint 
disease of the lumbar spine, a stomach condition, a leg 
condition secondary to the lumbar spine condition and left 
foot drop.  In a rating decision dated June 2003, the RO 
denied all of the aforementioned claims.  The veteran 
submitted a notice of disagreement (NOD) in July 2003 for all 
of the issues above.  In his timely filed appeal however, the 
veteran stated that he wished only to appeal his claim for 
service connection for PTSD.  As such, the Board notes that 
PTSD is the only issue on appeal and the veteran's claims for 
service connection for the aforementioned issues will not be 
addressed further.

Although the veteran initially requested a Travel Board 
hearing, in February 2005 he withdrew his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.








REMAND

?	This claim is remanded to obtain the veteran's DD Form 
214.
?	This claim is remanded to obtain a more specific 
statement from the veteran regarding which unit he 
served in and the stressors he experienced.
?	This case is remanded to obtain VA medical records from 
the Johnson City Veterans Center from 1994 to 1995.
?	This case is remanded to obtain a VA psychiatric 
examination if the AMC is able to verify the veteran's 
stressors. 

Throughout the course of his treatment at VA medical centers, 
the veteran has stated that he was awarded the Combat 
Infantryman Badge, was a member of the Army Special Forces, 
participated in "Jump School", encountered combat on a 
daily basis and saw several friends killed while his unit 
supported the 4th Infantry Division.  The personnel records 
of record indicate that the veteran was a field radio 
repairman.  There is no mention in the claims folder of the 
veteran being in combat during his time in the Republic of 
Vietnam.  However, the RO has not contacted USASCURR to 
determine whether or not the veteran's stressors could be 
verified with regard to his claim for PTSD.

Additionally, the veteran stated in a VA treatment note dated 
March 2005 that he was treated at the Johnson City VAMC by 
Mr. D.S., M.S.W. in compliance with a court order for 
psychotherapy.  The record does not reflect that the RO has 
attempted to obtain these records.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For these reasons, the Appeals 
Management Center (AMC) must afford the veteran a new PTSD 
examination, if the veteran's stressors are verified.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must contact the veteran and obtain a more 
detailed statement regarding the stressors noted in the 
February 2005 VA progress summary in which the veteran 
stated he witnessed friends being killed.  He should 
provide their names and units if possible.  

	2.  The AMC should obtain the veteran's DD Form 214.

3.  Upon receipt of the veteran's detailed stressor 
statement the AMC should send a request to USASCURR 
asking that a unit history search be undertaken to find 
out if there is verification of the incidents explained 
by the veteran.  The veteran's unit history should be 
obtained from September 1967 to March 1968.  This 
research is to include whether the veteran participated 
in the five day assault on Hill 875 (November 19 - 23, 
1967).

4.  If the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination.  
The veteran's service medical and personnel records and 
his current medical records should be reviewed in detail 
by examining psychiatrist.  Based on review of the 
veteran's pertinent history, along with the examination 
findings, the psychiatrist should respond to each of the 
following items:

a.  State a medical opinion as to whether the 
veteran currently has PTSD.

b.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.




c.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
should state a medical opinion as to whether it is 
at least as likely as not that such psychiatric 
disorder had its onset during his period of active 
duty or within one year afterward.

d.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
must state a medical opinion as to whether it is at 
least as likely as not that the psychiatric 
disorder is the result of a disease, injury, or 
other incident that occurred while the veteran was 
in service.

5.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

